UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6432


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

WARDEN; F. BISHOP; J. NINES; G. SINDY; K. LAMP; LT. WHITEMAN; SGT.
CONNERS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-02678-RDB)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise filed a notice of appeal in his pending 42 U.S.C. § 1983 (2012)

action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Here,

the district court has not entered a final order or an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction and deny Moise’s

pending motions. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2